                                                      Case:18-05143-swd       Doc #:23 Filed: 05/16/19              Page 1 of 2

                                                                                  Form 1                                                                               Page: 1

                                                          Individual Estate Property Record and Report
                                                                           Asset Cases
Case Number:           18-05143 SWD                                                          Trustee: (420390)           Thomas C. Richardson
Case Name:             SMIAROWSKI, PATRICK JOHN                                              Filed (f) or Converted (c): 12/12/18 (f)
                                                                                             §341(a) Meeting Date:       01/22/19
Period Ending:         05/16/19                                                              Claims Bar Date:            05/11/19

                                  1                                       2                         3                          4                  5                    6

                       Asset Description                              Petition/             Estimated Net Value             Property         Sale/Funds          Asset Fully
            (Scheduled And Unscheduled (u) Property)                Unscheduled        (Value Determined By Trustee,       Abandoned         Received by      Administered (FA)/
                                                                       Values             Less Liens, Exemptions,      OA=§554(a) abandon.    the Estate       Gross Value of
Ref. #                                                                                        and Other Costs)                                                Remaining Assets

 1       5360 N. Watervliet Road, Watervliet, MI 49098-00             400,000.00                             0.00                                      0.00                    FA

 2       2005 Honda Pilot, 174,000 miles, VIN 5FNYF18465B                 3,000.00                           0.00                                      0.00                    FA

 3       2006 Chevy Equinox, 280,000 miles. Entire proper                 1,000.00                           0.00                                      0.00                    FA

 4       Household goods and furnishings                                  3,000.00                           0.00                                      0.00                    FA

 5       Electronics                                                          650.00                         0.00                                      0.00                    FA

 6       Electric Guitar                                                  2,000.00                       2,000.00                                      0.00             2,000.00

 7       Books, pictures, art work and collectibles                           380.00                         0.00                                      0.00                    FA
 8       Clothing                                                             500.00                         0.00                                      0.00                    FA

 9       Jewelry                                                              200.00                         0.00                                      0.00                    FA

10       Checking: Edgewater Bank                                               5.00                       31.21                                       0.00                  31.21

11       Checking: Chemical Bank                                                5.00                         6.37                                      0.00                   6.37

12       Savings: Chartway Federal Credit Union                                 5.00                         5.00                                      0.00                   5.00

13       MPD Trucking LLC - No value as debts exceed asse                       0.00                         0.00                                      0.00                    FA

14       State Farm Insurance - Term: Spouse                                    0.00                         0.00                                      0.00                    FA

15       Tools (table saw, power saw, carpentry tools, me                     600.00                      600.00                                       0.00                 600.00

16       tax refunds (u)                                                        0.00                    Unknown                                        0.00             Unknown

17       wages (u)                                                              0.00                    Unknown                                        0.00             Unknown

17       Assets            Totals (Excluding unknown values)         $411,345.00                        $2,642.58                                     $0.00            $2,642.58




                                                                                                                                             Printed: 05/16/2019 01:54 PM    V.14.50
                                               Case:18-05143-swd               Doc #:23 Filed: 05/16/19            Page 2 of 2

                                                                                   Form 1                                                                                  Page: 2

                                                      Individual Estate Property Record and Report
                                                                       Asset Cases
Case Number:       18-05143 SWD                                                               Trustee: (420390)           Thomas C. Richardson
Case Name:         SMIAROWSKI, PATRICK JOHN                                                   Filed (f) or Converted (c): 12/12/18 (f)
                                                                                              §341(a) Meeting Date:       01/22/19
Period Ending:     05/16/19                                                                   Claims Bar Date:            05/11/19

                              1                                            2                         3                          4                     5                    6

                      Asset Description                                Petition/             Estimated Net Value             Property           Sale/Funds           Asset Fully
           (Scheduled And Unscheduled (u) Property)                  Unscheduled        (Value Determined By Trustee,       Abandoned           Received by       Administered (FA)/
                                                                        Values             Less Liens, Exemptions,      OA=§554(a) abandon.      the Estate        Gross Value of
Ref. #                                                                                         and Other Costs)                                                   Remaining Assets



    Major Activities Affecting Case Closing:
            5/16/19 - Follow up email to Tom Betker; 4/11/19 - Email from Tom Betker regarding assets; 2/6/19 - Joint claims notice; 1/22/19 - 341 meeting

    Initial Projected Date Of Final Report (TFR): November 1, 2019                        Current Projected Date Of Final Report (TFR): November 1, 2019




                                                                                                                                                 Printed: 05/16/2019 01:54 PM   V.14.50
